DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Gillam on05/13/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A method comprising: 
determining, with a first effective distance model, a first effective distance and a second effective distance respectively for a first agitator and a second agitator,
wherein the first effective distance model determines at least one of the first and second effective distances at least based on agitator frequency, drill pipe density, fluid density, and agitator acceleration amplitude; and 
determining positions of a plurality of bottom hole assembly components based, at least partly, on at least one of the first and second effective distances, wherein the plurality of bottom hole assembly components at least includes  the first agitator and the second.
Reasons for Allowance

Regarding Claims 1, 9, and 16, the claims recite a bottom hole assembly (BHA) system using agitator assemblies in the BHA, wherein the relative location of the agitators are selected using a modeling system which incorporates at least agitator frequency, drill pipe density, fluid density, and agitator acceleration amplitude.  While drilling systems commonly use agitator systems for the purpose of wall contact force control (see Kinsella 2018/0163495 and drill string modeling for specific operation characteristics is known (see Robello WO 2015/094174), such references do not detail the specific modeling parameters which are recited as being used to determine the relative placement of the agitators.  Likewise, it would not have been obvious to modify the modeling system to include such properties without improper hindsight reasoning, and noting that in the instant of modeling updates, adding new properties would likely require substantial redesign of such systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676